Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 9, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  162378                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 162378
                                                                    COA: 349339
                                                                    Oakland CC: 2016-155982-AR
  JOSEPH POWELL FEENEY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 22, 2020
  judgment of the Court of Appeals is considered. We DIRECT the Oakland County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after the
  date of this order.

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 9, 2021
           b0706
                                                                               Clerk